Opinion or the Court by
Chief Justice Hobson
Overruling motion.
When the clerk made out the transcript in this case the instructions given the jnrv by the court were missing from the record, and for this reason were not copied in the transcript. Appellant has tendered a transcript of certain instructions, hut that these were the instructions given on the trial, is controverted by the Commonwealth Attorney. As the instructions are lost from the record they may he supplied by a proceeding in the circuit court if the parties cannot agree upon them. When they are so supplied in that court they may he copied and the transcript sent here. Appellant is given 60 days to supply the record in the circuit court, and to file a transcript of the instructions so supplied.
The motion to file the papers now offered is overruled, and time is given as above indicated to supply the record.